Fill in this information to identify the case:

United States Bankruptcy Court for the:

District of
(State)

Case number (if known): Chapter CO] Check if this is an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, instructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor’s name Hane; SOW Place ‘ L CL

 

2. All other names debtor used
in the last 8 years

 

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

 

3. Debtor’s federal Employer SQ. « ‘a7 GF “ a 10

Identification Number (EIN) SL, has Co a,

 

 

 

 

 

 

 

4. Debtor’s address Principal place of business Mailing address, if different from principal place
th of business
alt 19% St Do2_
Number Street Number Street
P.O. Box
O AiLlandk ch” Q¢b07
City State ZIP Code City State ZIP Code

Location of principal assets, if different from

Ad AME. sl Micicse principal place of business

 

 

 

 

 

 

 

County ~
Number Street
City State ZIP Code
5. Debtor’s website (URL)
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

Case: 21-40362 Doc#1 Filed: 03/16/21 Entered: 03/16/21 14:15:03 Page 1of5
ss Harcism

p la eg LL¢_., Gin niiae ea:

 

6. Type of debtor

[SA corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
OQ] Partnership (excluding LLP)
C Other. Specify:

 

 

7. Describe debtor’s business

A. Check one:

) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Asingle Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

C Railroad (as defined in 11 U.S.C. § 101(44))

CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

QO Commodity Broker (as defined in 11 U.S.C. § 101(6))

CJ Clearing Bank (as defined in 11 U.S.C. § 781(3))

“} None of the above

   

B. Check ail that apply:

CO Tax-exempt entity (as described in 26 U.S.C. § 501)

OQ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

CJ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

         

C. NAIC.
hi

S (North erican Indu:
LEW -USCOUMS,gO 0

Ami

 

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small business
debtor" must check the first sub-
box. A debtor as defined in

§ 1182(1) who elects to proceed
under subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

Official Form 201

Check one:

(J Chapter 7
O) Chapter 9
>” Chapter 11. Check all that apply:

The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
aggregate noncontingent liquidated debts (excluding debts owed to insiders or
affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
recent balance sheet, statement of operations, cash-flow statement, and federal
income tax return or if any of these documents do not exist, follow the procedure in
11 U.S.C. § 1116(1)(B).

CJ The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1)(B).

Q) A plan is being filed with this petition.

Q Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

Q) The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

CQ) The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

C) Chapter 12

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

Case: 21-40362 Doc#1 Filed: 03/16/21 Entered: 03/16/21 14:15:03 Page 2of5
 

Debtor Harri S iv ? lace i L@- Case number (it known)

 

9. Were prior bankruptcy cases (hi
filed by or against the debtor
within the last 8 years? QO) ves. District When Case number
MM/ DD/YYYY

If more than 2 cases, attach a ;
separate list. District When Case number

MM/ DD/YYYY

10. Are any bankruptcy cases C3 No
pending or being filed by a
business partner oran OQ Yes. Debtor Relationship
affiliate of the debtor? District When

List all cases. If more than 1, MM / DD /YYYY
attach a separate list. Case number, if known

 

 

11. Why is the case filed in this Check all that apply:

district?
ebtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

Oa bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor ownorhave (No
possession of any real
property or personal property

that needs immediate Why does the property need immediate attention? (Check all that apply.)
attention?

ja Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

C) It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

LJ It needs to be physically secured or protected from the weather.
©) It includes perishable goods or assets that could quickly deteriorate or lose value without

attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

ww other “Cre closure Sale at Puchon sig [aoa

Where is the property? Is oO 4 Fell or.

Number Stree

 

 

SF ch 94 1) 4F

City State ZIP Code

Is the property insured?

QO) No
P| ce Insurance agency Farmers lnsu Am C2

Contact name PA tne Kw S [ LA

Phone

 

 

soe Statistical and administrative information

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3

Case: 21-40362 Doc#1 Filed: 03/16/21 Entered: 03/16/21 14:15:03 Page 3of5
 

ie _Hatrism Pac WL

Case number (if known),

 

13. Debtor's estimation of
available funds

Check one:

C) Funds will be available for distribution to unsecured creditors,
C After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

B49

Q) 1,000-5,000

(J 25,001-50,000

 

14. oo number of Q 50-99 Q 5,001-10,000 Q 50,001-100,000
C) 100-199 (J 10,001-25,000 () More than 100,000
() 200-999
O) $0-$50,000 Al $1,000,001-$10 million (J $500,000,001-$1 billion

15. Estimated assets

C) $50,001-$100,000
() $100,001-$500,000
Q) $500,001-$1 million

QO) $10,000,001-$50 million
C1 $50,000,001-$100 million
QO) $100,000,001-$500 million

CD $1,000,000,001-$10 billion
C2 $10,000,000,001-$50 billion
Q) More than $50 billion

 

16. Estimated liabilities

Q) $0-$50,000

Q) $50,001-$100,000
CJ $100,001-$500,000
C) $500,001-$1 million

42. $1,000,001-$10 million
QO) $10,000,001-$50 million
C) $50,000,001-$100 million
LJ $100,000,001-$500 million

C1 $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
(J More than $50 billion

 

Bec Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of
authorized representative of
debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this

petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and

correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on

B3/16@/202\

MM / DD /YYYY

x

 

C— Chms 8. taw

Signature of authorized representative of debtor Printed name

tte Wiawreivs, ymnember

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4

Case: 21-40362 Doc#1 Filed: 03/16/21 Entered: 03/16/21 14:15:03 Page 4of5
Debtor Ha cri wm r la ce LLeU Case number (it known)

 

 

 

 

 

 

 

 

 

 

18. Signature of attorney x Date
Signature of attomey for debtor MM /DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 5

Case: 21-40362 Doc#1 Filed: 03/16/21 Entered: 03/16/21 14:15:03 Page 5of5
